Exhibit 10.1

 

SECOND AMENDMENT TO THE

AMGEN NONQUALIFIED DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2005)

 

Article 2 of the Amgen Nonqualified Deferred Compensation Plan, as amended and
restated effective January 1, 2005, (the “Plan”) is hereby amended by adding the
following new Section 2.5 to the Plan immediately following Section 2.4 thereof:

 

  “2.5 Special Transition Rules for 2005. Notwithstanding any provision of the
Plan to the contrary, in accordance with uniform and nondiscriminatory rules
established by the Committee or its delegate and in accordance with Internal
Revenue Service guidance issued under Code Section 409A, Participants in the
Plan shall be permitted to take the following actions under the Plan:

 

  (a) Each Participant shall be permitted to elect to receive a distribution of
his or her Annual Deferral Amount credited under the Plan, as adjusted for
earnings and losses, during the election period prescribed by the Committee or
its delegate, which election period shall end no later than December 31, 2005.
If the Participant elects to receive such distribution, his or her account
balance attributable to the Annual Deferral Amount shall be distributed no later
than December 31, 2005 and any outstanding deferral election for the remainder
of 2005 in effect on the date of such distribution (including any election to
defer 2005 Annual Bonus, payable in 2006) shall be cancelled. In no event may a
Participant elect to receive a distribution of amounts attributable to the
Annual Company Contribution Amount under this paragraph 2.5(a).

 

  (b) No later than March 15, 2005, a Participant may elect to revoke a make
whole deferral election previously made with respect to the 2005 Plan Year under
Section 3.4 of the Plan. Also no later than March 15, 2005, a Participant may
elect to revise a make whole deferral election previously made with respect to
the 2005 Plan Year under Section 3.4 of the Plan to elect a specified date in
2005 as of which such deferral election shall take effect, and to specify the
amount of such deferral.

 

  (c)

Participants shall be permitted to make a single distribution election with
respect to all amounts deferred under the Plan prior to 2005, including
deferrals of 2004 Annual Bonus payable in 2005. For Plan Years beginning
January 1, 2005 and after, a Participant shall be permitted a separate
distribution election with respect to each Plan Year’s deferrals. Distribution
elections, and any changes to previous distribution elections, for amounts
deferred prior to 2005 and for the 2005 Plan Year, shall be made during the
election period(s) specified by the Committee or its delegate, which election
period shall end no later than December 31, 2006. Distribution elections for
Plan Years beginning after 2005 shall be made at



--------------------------------------------------------------------------------

 

the same time as the deferral election for such Plan Year and may only be
changed after such date to the extent permitted under the terms of the Plan and
Code Section 409A.”

 

To record this Second Amendment to the Plan as set forth herein, the Company has
caused its Authorized Officer to execute this document this 21st day of
November, 2005.

 

AMGEN INC.

By:

 

/s/ Brian McNamee

Title:

 

Senior Vice President, Human Resources